Title: To Benjamin Franklin from de Reine, 27 August 1778
From: Reine, —— de
To: Franklin, Benjamin


Monsieur Le docteur
a versailles le 27 aoust 1778
Hier a l’hotel De joui j’ai eu l’honneur de vous parler d’un topique de plus merveillieux pour la reunion des os pour toute les fractures.
Cette objet est trop interressant pour l’humanité pour être négligé: autant il paroit extraordinaire vérifié par nombre D’Experiance appuyée de certificat les plus autentique. Cependant je vous Supplie, Monsieur le docteur, d’avoir la bonté de vous donner la peine d’Examiner par vous même cette important objet pour reconnoitre la verité!

Pour cette effet Si vous voulez accelerer et profitter du sejour a paris de la personne qui possede cette découverte, vous pouvez Ecrire de ma part directement a Madame la veuve detoujan rue St andré des arts au caffe militaire a paris, et avoir la bonté de donner vos ordres pour le Jour et l’heure que vous serez visible elle se rendra chez vous.
J’auray beaucoup de Satisfaction si ma prévoiance peu devenir utile a votre patrie! Et je seray surpayé d’avance par le plaisir de vous assurer de toute ma vénération avec laquel j’ai l’honneur d’Etre Monsieur Le docteur Votre tres humble et tres obeissant serviteur
De Reineancien capt. rue Sataury aux 4. bornes.
a M. Le docteur franklin a passy
 
Endorsed: De Reine
